MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-00770-CR

                     DASHONN LEONARDO DAVIS, Appellant

                                            V.
                           THE STATE OF TEXAS, Appellee

    Appeal from the 339th District Court of Harris County. (Tr. Ct. No. 1387462).


TO THE 339TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 10th day of March 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:


                     The cause heard today by the Court is an appeal from
             the judgment signed by the court below on July 31, 2014.
             After inspecting the record of the court below, it is the opinion
             of this Court that it has no jurisdiction over the appeal. It is
             therefore CONSIDERED, ADJUDGED, and ORDERED
             that the appeal be dismissed.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered March 10, 2015.

             Per curiam opinion delivered by panel consisting of Chief
             Justice Radack and Justices Brown and Lloyd.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 22, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT